NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are the following:
Cheng (US 2016/0272798)
Malpass (US 4500648)
Parrish (US 2005/0228150)
Cann (US 2005/0037917)
Kohler (US 2002/0173603)

Cheng teaches adjusting the feed rate of TNOA (tri-n-octyl aluminum) to achieve maximum catalyst activity; however, does not teach how this relates to LCB.
Malpass teaches long chain branching in polyolefins from Ziegler-Natta catalysts using an organoaluminum catalyst prepared by reacting dialkylaluminum hydride with LDPE containing a high vinyl, vinylene, and vinylidene content, teaching that the polymers so obtained evidence improved die swell, where the swell improvement can be directly attributable to the introduction of terminal LDPE fragments containing long chain branches into a small fraction of the polyethylene molecules.  While Malpass shows that adjusting the content of organoaluminum catalyst can change the die swell (S3 and S3000), rather than the aluminum alkyl cocatalyst.

Parrish teaches that the effects of the cocatalyst can be used inline to modify catalyst behavior, but does not teach or suggest how this effects the LCB.
Cann teaches the preparation of polyethylene using a Philips catalyst and aluminum alkyl cocatalyst to control the side-chain branching; however, Cann does not use the claimed electron donor-free Ziegler-Natta catalyst, as claimed.
Kohler teaches aluminium complexes for the Ziegler-Natta polymerization of polyolefins, that can control the branching; however, there is no teaching or suggestion as to how to actually control the branching.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766